            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

_______________________________
                               :
MARIA MARQUEZ,                 :
EDUIN ARTURO CAMBAR            :
MATUTE, MILTON FRANCISCO :
LOVOS MARQUEZ,                 :
ANDRES GONZALEZ OLVERA, :
JORGE ALBERTO GARCIA ,         :       No. 1:19-cv-00599-YK
REBECCA CASTRO, CARLOS         :
AMAYA CASTELLANOS,             :       (Judge Kane)
ROBERTO CASTANEDA              :
MORALES, BERNABE LOPEZ :
CASTRO, and FAUSTINO           :
MARTINEZ LOBATO,               :
                               :
          Plaintiffs,          :
                               :
     v.                        :
                               :
COMMONWEALTH OF                :
PENNSYLVANIA,                  :
PENNSYLVANIA STATE POLICE :
TROOPERS LUKE MACKE,           :
JOSEPH MANNING, MICHAEL :
PATRONE, JOHN DOE,             :
CLAY FORCEY, CHRISTOPHER :
PASQUALE, and                  :
CHAD RONK,                     :
                               :
          Defendants.          :
_______________________________:

                      AMENDED COMPLAINT




                                   1
                       I.     PRELIMINARY STATEMENT

      1.     Pennsylvania State Police (PSP) troopers consistently have violated

clearly established law by profiling and illegally stopping people based on their

Latino appearance in order to uncover supposed immigration violations. Since at

least early 2017, troopers from across the Commonwealth have engaged in a

pattern and practice of unlawful civil immigration enforcement that has ripped

apart families, terrorized motorists, and sent a clear message to communities across

Pennsylvania: the state police are in the immigration business.

      2.     The ten Plaintiffs in this action challenge a pattern of police

misconduct that follows a common script: troopers follow and pull over Latino

motorists and then, based on improper and illegal presumptions, immediately focus

on ascertaining the immigration status of the car’s occupants – including the

passengers – instead of any purported traffic infraction. This results in prolonged

detentions that sometimes last several hours.

      3.     The PSP troopers’ initial stops and detentions in the five incidents

raised in this action were neither instigated nor requested by U.S. Immigration and

Customs Enforcement (ICE), the federal immigration enforcement agency.

      4.     Instead, PSP troopers have taken it upon themselves to act as

enforcers of the complex system of federal civil immigration laws, but without any

training, oversight, or the requisite legal authority.


                                            2
      5.      PSP troopers have engaged in this pattern and practice of misconduct

with the knowledge and tacit approval of PSP leadership. The Commonwealth of

Pennsylvania (“Commonwealth”) through its agency, the Pennsylvania State

Police, and PSP supervisory officials, have been deliberately indifferent to this

pattern of discriminatory profiling and illegally prolonged detentions to investigate

immigration status. Importantly, despite their knowledge of this unlawful practice,

they failed to take necessary, appropriate, and timely steps to curtail the

misconduct.

      6.      The Plaintiffs in this civil rights action include a family traveling to

see loved ones, farmworkers finishing a long day of work, workers traveling

interstate to complete jobs, and a car accident victim. The Defendant troopers’

illegal conduct has caused great harm not only to the Plaintiffs themselves, but also

to their families, friends, and employers.

      7.      In bringing this action, Plaintiffs Maria Marquez, Eduin Arturo

Cambar Matute, Milton Francisco Lovos Marquez, Andres Gonzalez Olvera, Jorge

Alberto Garcia, Rebecca Castro, Carlos Amaya Castellanos, Roberto Castaneda

Morales, Bernabe Lopez Castro, and Faustino Martinez Lobato seek to vindicate

their constitutional rights to be free from discriminatory and/or unjustified stops

and unlawful detention on the basis of their perceived race, color, ethnicity, or

national origin. They also seek to vindicate their constitutional right to be free from


                                             3
unlawful detentions by state actors who are not authorized to enforce civil

immigration law. Plaintiffs seek compensation for their harms and losses.

Plaintiffs also hope that by bringing this action, the PSP will take seriously and

improve its supervisory and training responsibilities to prevent troopers from

engaging in similar illegal conduct in the future.

      8.     Plaintiffs bring this action against the Commonwealth under Title VI

of the Civil Rights Act of 1964, 42 U.S.C. § 2000d (“Title VI”), and against the

individually named PSP troopers under 42 U.S.C. § 1983 for violations of the

Fourth and Fourteenth Amendments to the U.S. Constitution.

                      II.    JURISDICTION AND VENUE

      9.     This Court has jurisdiction over the subject matter of this Complaint

under 42 U.S.C. § 1983 and 28 U.S.C. §§ 1331 and 1343(a)(3)-(4).

      10.    Venue is proper in this Court under 28 U.S.C. § 1391(b) because

defendants have their principal place of business in the Middle District of

Pennsylvania and all but one of the events that gave rise to this Complaint occurred

within the Middle District of Pennsylvania.

                                  III.   PARTIES

      11.    The ten Plaintiffs are all Latino.




                                           4
      12.    At all times relevant to this Complaint, the Defendant troopers were

employed by PSP and acting under color of state law. Plaintiffs sue these

Defendants in their individual capacity.

      13.    Defendant Commonwealth of Pennsylvania is a public entity that

receives federal funds and, accordingly, is subject to Title VI.

      14.    Defendant Commonwealth of Pennsylvania operates the Pennsylvania

State Police, a law enforcement agency established and operating under the laws of

Pennsylvania.

                        IV.    FACTUAL ALLEGATIONS

      a. PSP Troopers’ Pattern and Practice of Violating Clearly Established
         Federal Law

      15.    Since at least early 2017, PSP troopers have engaged in a pattern and

practice of unlawfully enforcing federal civil immigration law. That PSP practice

regularly includes unilateral actions to enforce federal civil immigration law and

discriminatory stops and prolonged detentions without sufficient legal cause. These

actions violate clearly established federal law.

      16.    The United States Supreme Court has explained that, “[a]s a general

rule, it is not a crime for a removable alien to remain present in the United States,”

and, thus, stopping “someone based on nothing more possible removability”—i.e.,

that they may not have lawful immigration status—does not provide the “usual

predicate for an arrest . . . .” Arizona v. United States, 567 U.S. 387, 407 (2012).

                                           5
       17.    The immigration “removal process is entrusted to the discretion of the

Federal Government.” Id. at 409. “Federal law specifies limited circumstances in

which state officers may perform the functions of an immigration officer,”

including conducting civil immigration arrests. Id. at 408 (citing 8 U.S.C. §§

1357(g)(1), 1252c, 1324(c)). Outside of these limited circumstances, federal law

prohibits the “unilateral decision of state officers to arrest an alien for being

removable.” Id. at 410.

       18.    None of the circumstances that could legally authorize PSP troopers to

stop and detain people to investigate immigration status applies to the mistreatment

of Plaintiffs as outlined in this action.

       19.    Nonetheless, with zeal – and overreach – to enforce federal civil

immigration law, PSP troopers regularly “profile” people based on their apparent

race, color, ethnicity, or national origin and use a pretext to conduct a traffic stop or

other investigative detention in order to investigate those individuals’ immigration

status. These seizures violate the Constitution and federal anti-discrimination law.

       20.    In addition to being unlawful, such civil immigration enforcement is

simply bad public policy. The Major Cities Chiefs Association (MCCA), a group of

police chiefs from the 69 largest police departments in the United States and

Canada, has repeatedly issued statements or provided testimony highlighting how




                                            6
the involvement of state and local law enforcement in civil immigration

enforcement undermines public safety and community trust.

      21.    Notwithstanding the important policy considerations, the law is clear:

it is illegal for police officers, including PSP troopers, to unilaterally stop or detain

a person simply because they suspect that a person may be subject to civil

immigration enforcement.

      b. The History of PSP’s Discriminatory Pattern and Practice

      22.    PSP troopers’ practice of engaging in illegal civil immigration

enforcement activities accelerated in early 2017, but the issue of profiling Latinos

based on perceived race, color, ethnicity, or national origin did not start then. Two

cases involving incidents from 2013 and 2014 alleged that troopers profiled

motorists based on apparent Latino heritage. See, e.g., Bernstein v. Goldsmith et

al., 5:15-cv-06099-JLS (E.D. Pa.); Ramos, Jr. v. Trooper Justin M. Summa et al.,

5:16-cv-02765-JLS (E.D. Pa.). And in 2017, a federal court judge suppressed

evidence obtained from a PSP trooper’s unlawful traffic stop of a Latino man in

April 2017. U.S. v. Payano, 2:17-cr-00238-RBS (E.D. Pa.).

      23.    In early 2017, PSP troopers began stopping Latino motorists at a

higher rate and detaining more people for immigration purposes.

      24.    The increase in PSP’s civil immigration enforcement activity

corresponded with actions taken by the then-newly-installed presidential


                                            7
administration to expand immigration enforcement. An Executive Order, coupled

with a U.S. Department of Homeland Security (“DHS”) memorandum

implementing the Order, rescinded prior guidelines authorizing ICE officers to

exercise discretion not to detain or seek removal in particular circumstances. In

other words, the Order enabled ICE to arrest people without regard to their family,

health, or humanitarian circumstances. Consistent with the Order and

implementing memorandum, federal civil immigration enforcement activity

increased significantly, resulting in the apprehension and detention of more people.

      25.    Although the Order and the DHS memorandum did not apply to PSP

troopers, the expansion of civil immigration enforcement activities coincided with

PSP troopers engaging in a pattern and practice of stopping people based on their

perceived race, color, ethnicity, or national origin – especially people of Latino

appearance – and prolonging stops to investigate immigration status.

      26.    In April 2018, an independent, nonprofit news organization,

ProPublica, published a series of articles on increased immigration enforcement in

Pennsylvania since early 2017. One of the articles highlighted how PSP troopers

were engaging in civil immigration enforcement by targeting Latinos using traffic




                                          8
stops where their primary investigative focus was on the motorists’ and passengers’

immigration status, not a vehicle code violation.1

      27.    Indeed, Pennsylvania state court records indicate that, in 2017, some

PSP troopers issued significantly more citations to Latino motorists than in prior

years, and that they were doing so in numbers that were disproportionate to the

area’s Latino population, based upon Census data.

      28.    One PSP trooper who markedly increased his stops of Latino

motorists in 2017 was Defendant Luke Macke,2 who was involved in two of the

incidents challenged in this case.

      29.    In 2015, Macke issued 33 citations to Latino drivers. In 2017, he

issued 113 citations to Latino drivers. The rate at which Macke cited Latino drivers

also increased during that time, growing from 6.3% of all citations in 2015 to

14.5% of all citations in 2017.

      30.    Plaintiffs’ experiences, recounted below, are typical of many other

PSP civil immigration enforcement activities from the past two years.




1
  See Dale Russakoff and Deborah Sontag, For Cops Who Want to Help ICE Crack
Down on Illegal Immigration, Pennsylvania Is a Free-For-All, ProPublica (April
12, 2018) (hereafter “Cops Who Want to Help ICE”).
2
  Id.

                                         9
                      c.    Plaintiffs’ Individual Allegations

   1. Plaintiffs Maria Marquez, Eduin Arturo Cambar Matute, and Milton
      Francisco Lovos Marquez v. Defendant Luke Macke

        31.   Plaintiff Maria Marquez is a Latina woman who, at all times relevant

hereto, resided in Brentwood, New York.

        32.   Plaintiff Eduin Arturo Cambar Matute is a Latino man who, at all

times relevant hereto, resided in Brentwood, New York. He is Ms. Marquez’s

partner.

        33.   Plaintiff Milton Francisco Lovos Marquez is a Latino man. He is Ms.

Marquez’s adult son. At all times relevant hereto, he resided in Brentwood, New

York.

        34.   Defendant Luke Macke was, at all times relevant hereto, employed by

PSP as a state trooper.

        35.   On April 9, 2017, Ms. Marquez was driving her sports utility vehicle

(“SUV”) from New York to visit family in Virginia.

        36.   Seated next to her was Mr. Cambar Matute, her partner of five years.

In the backseat sat her adult son, Mr. Lovos Marquez, and her two young

daughters, who at the time were ages 8 and 11.

        37.   While driving on Interstate 81 near Carlisle, Pennsylvania, Ms.

Marquez and Mr. Cambar Matute observed a police vehicle following them. After



                                         10
following them for several minutes, the trooper turned on his lights and signaled

Ms. Marquez to pull over, which she did promptly.

      38.    The trooper, Defendant Macke, approached the driver’s side door and

told Ms. Marquez that he stopped her because she was speeding.

      39.    Defendant Macke requested Ms. Marquez’s driver’s license. While

Ms. Marquez was surprised that Defendant Macke did not ask for her registration

or insurance card as well, she promptly produced her driver’s license.

      40.    Instead of returning immediately to his police vehicle to verify Ms.

Marquez’s driver’s license and issue a citation, Defendant Macke began

questioning all of the vehicle occupants about their immigration status.

      41.    The only basis for Defendant Macke’s questioning was the occupants’

perceived race, color, ethnicity, or national origin.

      42.    Defendant Macke extended the detention of Ms. Marquez, Mr.

Cambar Matute, and Mr. Lovos Marquez longer than was necessary to effectuate

any legitimate traffic stop purpose. He did so for the purpose of unilateral civil

immigration enforcement.

      43.    Defendant Macke asked Ms. Marquez whether she had a “green card.”

Ms. Marquez understood the request to be for documentation demonstrating her

immigration status.




                                           11
          44.   Ms. Marquez explained to Defendant Macke that she did not have a

green card, but that she did have a U.S. government-issued work permit that

authorized her to be employed, which she gave to Macke.

          45.   Even at this point, Defendant Macke did not return to his police

vehicle to check on Ms. Marquez’s documents. Instead – and without explanation –

Macke began interrogating the vehicle’s passengers about their immigration status.

          46.   Defendant Macke demanded to know whether Mr. Cambar Matute

and Mr. Lovos Marquez were “legal or illegal,” referring to their immigration

status.

          47.   Ms. Marquez interjected to ask Defendant Macke why he was

questioning the passengers about their immigration status. He told her that the

passengers had to show him their “papers” and that it was “his right to ask for

immigration papers.”

          48.   Defendant Macke told the vehicle occupants that even though he was

not an “Immigration officer,” he was “working with Immigration” and threatened

to call ICE on them.

          49.   Neither Mr. Cambar Matute nor Mr. Lovos Marquez answered

Defendant Macke’s questions or provided any identity documents. When Macke

returned to his vehicle, he had only Ms. Marquez’s documents and had no

information about the identity of the two passengers.


                                           12
      50.    Defendant Macke’s actions were impermissibly based on Ms.

Marquez’s, Mr. Cambar Matute’s, and Mr. Lovos Marquez’s perceived race, color,

ethnicity, or national origin.

      51.    Despite having no legitimate basis to extend the traffic stop, when

Defendant Macke subsequently returned to the SUV, he once again insisted that

Mr. Cambar Matute and Mr. Lovos Marquez answer his questions about their

immigration status and show their “papers.” This time, he threatened to call ICE if

the two men did not comply with his requests.

      52.    Defendant Macke’s continued interrogation – on his own initiative

and without involvement from federal authorities – constituted unilateral civil

immigration enforcement.

      53.    Defendant Macke’s threats intimidated Mr. Cambar Matute and Mr.

Lovos Marquez and caused them to believe that they had no choice but to comply.

Mr. Lovos Marquez and Mr. Cambar Matute provided their respective

identification.

      54.    Defendant Macke directed Mr. Cambar Matute to produce a “green

card” or other document to demonstrate his immigration status, but Mr. Cambar

Matute explained that the documents he gave Macke were all he had with him at

the time.




                                         13
      55.    Defendant Macke returned to his police car for a second time, with the

two men’s identification documents.

      56.    Approximately 20 minutes later, Defendant Macke returned to the

SUV. He directed Ms. Marquez to step outside, escorted her to the rear of the SUV,

and began once again to interrogate her.

      57.    Defendant Macke demanded to know how long Ms. Marquez had

lived in the United States, where she currently worked, how long she had worked

for her current employer, how old she was, where she was living, and to where she

was traveling with her family. Defendant Macke also asked her questions about Mr.

Cambar Matute and Mr. Lovos Marquez.

      58.    None of Defendant Macke’s questions related to Ms. Marquez’s

driving or any other alleged vehicle code violation.

      59.    During Defendant Macke’s interrogation of Ms. Marquez, her two

young daughters grew frightened and began to cry.

      60.    ICE did not request that Defendant Macke interrogate Ms. Marquez

or detain her in order to facilitate her removal. Defendant Macke’s continued

seizure of Ms. Marquez prolonged her detention further and constituted unilateral

civil immigration enforcement.

      61.    After Defendant Macke finished interrogating Ms. Marquez, he

ordered her to get back into the SUV and directed her to await further instruction.


                                           14
      62.    About an hour after the initial stop, another PSP trooper, whose

identity is at this time unknown to Ms. Marquez, Mr. Cambar Matute, and Mr.

Lovos Marquez, arrived at the scene.

      63.    Defendant Macke and the second trooper approached Ms. Marquez’s

SUV and ordered Mr. Cambar Matute and Mr. Lovos Marquez out of the SUV,

placed them in handcuffs, and led them to separate police vehicles.

      64.    Only after the troopers secured the two men in their vehicles did

Defendant Macke return Ms. Marquez’s documents and hand her a citation for

speeding.

      65.    When Ms. Marquez asked Defendant Macke why he was arresting her

partner and son, Defendant Macke told her it was because they “did not have

papers.”

      66.    Ms. Marquez’s daughters were crying in the backseat, traumatized by

the long stop and the arrest of their older brother and of Mr. Cambar Matute, who

is a father figure to them. Defendant Macke and the other trooper transported Mr.

Cambar Matute and Mr. Lovos Marquez to the Carlisle barracks, where they kept

the two men in handcuffs for about another hour.

      67.    Defendant Macke detained Mr. Cambar Matute and Mr. Lovos

Marquez for more than two hours after the initial traffic stop, until ICE officers

arrived.


                                          15
      68.    The time it took ICE to establish probable cause far exceeded the time

necessary to resolve the purported basis for the traffic stop.

      69.    The ICE officers transported the men to York County Prison, where

they were placed into removal proceedings. Mr. Cambar Matute and Mr. Lovos

Marquez were released on bonds set by an immigration judge.

      70.    As a result of the unlawful conduct described in the foregoing

paragraphs, Ms. Marquez, Mr. Cambar Matute, and Mr. Lovos Marquez suffered

substantial damages including emotional trauma and distress, loss of enjoyment of

life, and financial damages, some or all of which may be permanent.

   2. Plaintiffs Andres Gonzalez Olvera and Jorge Alberto Garcia v.
      Defendants Michael Patrone and John Doe

      71.    Plaintiff Andres Gonzalez Olvera is a Latino man who, at all times

relevant hereto, resided in Norristown, Pennsylvania, which is located in

Montgomery County.

      72.    Plaintiff Jorge Alberto Garcia is a Latino man who, at all times

relevant hereto, resided in Norristown, Pennsylvania, which is located in

Montgomery County.

      73.    Defendant Michael Patrone was, at all times relevant hereto,

employed by PSP as a state trooper.

      74.    Defendant John Doe was, at all times relevant hereto, employed by

PSP as a state trooper.

                                          16
      75.    On October 16, 2017, Mr. Gonzalez Olvera was driving home from a

job interview in Hellertown, Pennsylvania.

      76.    His wife, who at the time was nine months pregnant, sat next to him in

the front passenger seat.

      77.    Mr. Gonzalez Olvera was driving through Springfield Township in

Bucks County when he noticed a police vehicle following them.

      78.    After following them for several minutes, the driver of the police

vehicle, Defendant Patrone, turned on his overhead lights, signaling Mr. Gonzalez

Olvera to pull over, which he promptly did.

      79.    Upon information and belief, Defendant Patrone initiated the stop

after he observed Mr. Gonzalez Olvera and his wife and ran Mr. Gonzalez Olvera’s

license plate, whereupon he saw Mr. Gonzalez Olvera’s Latino surname.

      80.    Defendant Patrone’s stop of Mr. Gonzalez Olvera and his wife was

impermissibly based on their perceived race, color, ethnicity, or national origin.

      81.    Defendant Patrone approached the driver’s side door and his first

question to Mr. Gonzalez Olvera was whether he is a U.S. citizen.

      82.    Defendant Patrone’s next question was whether Mr. Gonzalez Olvera

had a passport, visa, or work permit.




                                         17
      83.    Defendant Patrone’s questions of Mr. Gonzalez Olvera concerning

citizenship and immigration documents had no conceivable relationship to any

traffic offense or lawful basis for the stop.

      84.    Defendant Patrone’s actions were not at the direction of any federal

immigration authority and constituted unilateral civil immigration enforcement.

      85.    Only after asking these questions did Defendant Patrone ask Mr.

Gonzalez Olvera for his vehicle registration, insurance, and driver’s license.

      86.    Mr. Gonzalez Olvera provided Defendant Patrone with his consular

identification card as well as his car insurance and registration documents.

      87.    Instead of returning to his police vehicle, Defendant Patrone turned

his attention to Mr. Gonzalez Olvera’s wife and asked for her identification. It was

only after she provided him with a state issued identification that Defendant

Patrone returned to his police vehicle.

      88.    About fifteen minutes later, Defendant Patrone returned to the driver’s

side door and told Mr. Gonzalez Olvera that he “was lucky” and that “ICE had no

interest in him.”

      89.    Defendant Patrone then returned Mr. Gonzalez Olvera’s and his wife’s

documents and issued two citations. One of the citations was for a window

obstruction related to an air freshener hanging from the rear-view mirror, which




                                           18
Defendant Patrone claimed violated the Motor Vehicle Code. The other citation

was for driving without a license.

      90.    Mr. Gonzalez Olvera and his wife subsequently returned home.

      91.    Mr. Gonzalez Olvera appealed both citations. He believed the stop

was racially motivated. Additionally, the fines associated with the citations were

over $1,000, a prohibitively expensive sum for his family.

      92.    On February 28, 2018, Mr. Gonzalez Olvera’s friend, Plaintiff Jorge

Alberto Garcia, drove him to the court hearing at Magisterial District Court 07-3-

03 in Ottsville, Pennsylvania.

      93.    Upon arriving at the courthouse, Mr. Gonzalez Olvera and Mr. Garcia

passed two parked police vehicles.

      94.    A minute after Mr. Garcia pulled into a parking spot, the driver of one

of the police vehicles illuminated the overhead lights and pulled up behind him,

blocking his exit.

      95.    Defendant Patrone, the same trooper who issued Mr. Gonzalez

Olvera’s citations in October 2017, came to the driver’s window. Defendant Doe

stood behind their vehicle.

      96.    Just like during Mr. Gonzalez Olvera’s traffic stop in October 2017,

Defendant Patrone’s first question to Mr. Garcia was whether he was a U.S. citizen.




                                         19
        97.   The only basis for Defendant Patrone’s questioning was the

occupants’ perceived race, color ethnicity, or national origin.

        98.   Whatever doubts or suspicions Defendant Patrone may have had

about Mr. Gonzalez Olvera’s and Mr. Garcia’s lawful presence in the United States

did not provide a legal basis for him to conduct this traffic stop – after the car was

parked in a lot – and to engage in unilateral civil immigration enforcement.

        99.   Mr. Garcia did not respond to the question because he only

understands and speaks a little English and was unable to fully understand the

question.

        100. Defendant Patrone also asked Mr. Garcia whether he had a passport or

visa.

        101. Mr. Gonzalez Olvera interpreted for Mr. Garcia, explaining that he

needed to give Officer Patrone identification, registration, and an insurance card.

        102. Mr. Garcia gave Defendant Patrone his insurance, registration, and an

international driver’s license.

        103. Defendant Patrone then asked Mr. Gonzalez Olvera for identification,

which he promptly provided.

        104. Defendant Patrone returned to his police vehicle with both men’s

identification documents.




                                          20
      105. Defendants Patrone’s and Doe’s actions were not at the direction of

any federal immigration authority and for the purpose of unilateral civil

immigration enforcement. Defendants also lacked probable cause or reasonable

suspicion to believe the Plaintiffs were subject to removal.

      106. After several minutes passed and Defendant Patrone had not returned

from his police vehicle, Mr. Gonzalez Olvera began to worry that he would miss

his hearing, as it was nearly time for it to begin.

      107. Mr. Gonzalez Olvera, believing that he needed to go into the

courthouse, opened the passenger door to exit. As he was stepping out of the SUV,

Defendant Doe yelled at him to get back inside the SUV and shouted, “I know

where you are going and you are not going be late.”

      108. Mr. Gonzalez Olvera complied with Defendant Doe’s instructions and

remained in the SUV.

      109. Several minutes later, Defendant Patrone returned to the driver’s side

door. He gave back Mr. Garcia’s documents, along with several citations. He also

returned Mr. Gonzalez Olvera’s identification.

      110. At this point, the two troopers removed Mr. Gonzalez Olvera and Mr.

Garcia from the car and frisked them. During the searches, Defendant Doe called

Mr. Garcia and Mr. Gonzalez Olvera “fence jumpers.” The troopers then

confiscated Mr. Garcia’s car keys.


                                           21
      111. Approximately thirty minutes after the parking lot stop began,

Defendants Patrone and Doe directed and escorted Mr. Gonzalez Olvera and Mr.

Garcia into the Magisterial District Court.

      112. Mr. Gonzalez Olvera spoke to his attorney, whom he had hired to

challenge the traffic citations from October, inside the courthouse. The attorney

instructed Mr. Gonzalez Olvera to wait outside for him while he entered the

courtroom. Several minutes later, the attorney emerged from the courtroom and

spoke briefly with Mr. Gonzalez Olvera. Mr. Gonzalez Olvera was successful in

reducing his fines.

      113. At this point, Defendants Patrone and Doe handcuffed Mr. Gonzalez

Olvera and Mr. Garcia, escorted them to the police vehicles, placing one man in

each car, and drove them to the PSP’s Dublin barracks, where they shackled the

men’s feet.

      114. Defendants Patrone and Doe detained Mr. Gonzalez Olvera and

Garcia for more than an hour and half after the initial traffic stop, until an ICE

officer arrived at the Dublin barracks. By the time the ICE officer arrived, Mr.

Gonzalez Olvera and Mr. Garcia had been detained at the barracks for at least

thirty minutes.

      115. Despite detaining Mr. Gonzalez Olvera and Mr. Garcia since

approximately 11:30 that morning, Defendants Patrone and Doe did not contact


                                          22
ICE until 12:30. As such, Defendants Patrone and Doe seized and arrested the

Plaintiffs for the purpose of unilateral civil immigration enforcement.

      116. The ICE officer took Mr. Gonzalez Olvera and Mr. Garcia to Lehigh

County Prison and later transferred them to York County Prison. They were placed

into removal proceedings. Mr. Gonzalez Olvera and Mr. Garcia were released on

bonds set by an immigration judge.

      117. As a result of the unlawful conduct described in the foregoing

paragraphs, Mr. Gonzalez Olvera and Mr. Garcia suffered substantial damages

including emotional trauma and distress, loss of enjoyment of life, and financial

damages, some or all of which may be permanent.

   3. Plaintiffs Rebecca Castro and Carlos Amaya Castellanos v. Defendant
      Luke Macke

      118. Plaintiff Rebecca Castro is a Latina woman who at all times relevant

hereto resided in Ashley, Pennsylvania, which is located in Luzerne County.

      119. Plaintiff Carlos Castellanos Amaya is a Latino man who at all times

relevant hereto resided in Ashley, Pennsylvania, which is located in Luzerne

County. He and Ms. Castro are now married.

      120. Defendant Luke Macke was, at all times relevant hereto, employed by

PSP as a state trooper.

      121. On May 10, 2018, Ms. Castro was driving her pickup truck from

Luzerne County to Maryland to install a carport.

                                         23
      122. Ms. Castro’s then-boyfriend, Mr. Amaya Castellanos, sat next to her.

A co-worker sat in the backseat.

      123. Ms. Castro’s truck was pulling a “gooseneck trailer,” which is a trailer

with no walls or enclosures.

      124. While driving south on Route 15 and stopped at a red light near

Dillsburg, Ms. Castro and Mr. Amaya Castellanos observed a PSP trooper in a

police vehicle in the center median watching them.

      125. When the light turned green, Ms. Castro and Mr. Amaya Castellanos

saw the police vehicle immediately turn around, pull directly behind them, and turn

on the overhead lights, signaling them to pull over, which Ms. Castro did.

      126. Despite signaling with his overhead lights, the officer, Defendant

Macke, did not pull over behind Ms. Castro, but rather drove slowly past them,

continuing south on Route 15.

      127. Upon information and belief, Defendant Macke had observed the

truck and its occupants long enough to discern the Plaintiffs’ Latino appearance.

      128. After a few minutes had passed and because Defendant Macke had

not stopped, Ms. Castro resumed driving south on Route 15.

      129. A few minutes later, Ms. Castro and Mr. Amaya Castellanos again saw

Defendant Macke ahead of them in the left lane. Defendant Macke reduced his




                                        24
speed until their vehicles were side by side. Macke then shouted at Ms. Castro to

pull over on a nearby side road, which she did.

      130. This time Defendant Macke pulled up behind Ms. Castro, but

remained in his vehicle for several minutes.

      131. Defendant Macke approached the driver’s side door and asked Ms.

Castro for her license, registration, and insurance, which she promptly provided.

      132. Defendant Macke told Ms. Castro that he had stopped her because the

vehicle looked suspicious and the tint of her windows was “too dark.”

      133. Ms. Castro told Defendant Macke that she was not sure how a vehicle

could look suspicious and that her window tint was within the legal limit.

      134. After Ms. Castro questioned Defendant Macke’s reasoning, Macke

stated that the police had received reports of human trafficking in the area.

      135. Ms. Castro told Defendant Macke she was not sure what about her

truck or trailer – which was open, with all of its contents visible – could cause

suspicion that she might be engaging in human trafficking.

      136. Defendant Macke did not respond to Ms. Castro. Instead, and without

explanation, he turned his attention to the passengers and began questioning them

about their immigration status. He asked Mr. Amaya Castellanos and his co-worker

if they were in the United States legally.




                                             25
      137. Before Mr. Amaya Castellanos and his co-worker responded, Ms.

Castro asked Defendant Macke why he was questioning her passengers about their

immigration status.

      138. Defendant Macke told Ms. Castro that because the truck was a

commercial vehicle, he had the authority and “the right” to ask.

      139. Ms. Castro told Defendant Macke that the immigration status of the

passengers was “none of his business.”

      140. Defendant Macke told Ms. Castro he had a “right” to call

“immigration” and persisted in questioning Mr. Amaya Castellanos and his co-

worker.

      141. Defendant Macke demanded the men’s identification.

      142. After obtaining their identification, Defendant Macke told them “ICE

would show up and take care of it.” Defendant Macke was making clear that he

intended to detain them until ICE officers investigated the men’s immigration

statuses. Defendant Macke then returned to his police vehicle.

      143. Defendant Macke’s actions were impermissibly based on Ms. Castro’s

and Mr. Amaya Castellanos’ perceived race, color, ethnicity, or national origin.

      144. Several minutes later, Defendant Macke returned to the truck. This

time, his immigration investigation lasted for at least an hour and involved a forced




                                         26
phone interrogation with ICE, i.e., Macke compelled each of the three vehicle

occupants to speak with an ICE officer using Macke’s cellular phone.

      145. Ms. Castro objected to the phone interrogation, but Defendant Macke

nonetheless forced Mr. Amaya Castellanos to submit to the questioning.

      146. Defendant Macke similarly forced Ms. Castro, who is a U.S. citizen,

to submit to an interrogation by the ICE officer. Despite telling the ICE officer that

she was a U.S. citizen, the ICE officer continued interrogating her. After the ICE

officer asked Ms. Castro whether she was born in the United States or a naturalized

citizen, she told him it was “none of his business” and refused to answer additional

questions.

      147. During this exchange, Defendant Macke became visibly agitated. His

face turned red and, with his voice raised, he told Ms. Castro that she had to

respond to the ICE officer’s questions.

      148. After the ICE officer finished questioning the three vehicle occupants,

Defendant Macke took back his cell phone and returned to his car, where he was

seen continuing to talk to the ICE officer.

      149. Without a lawful basis, Defendant Macke detained Ms. Castro, Mr.

Amaya Castellanos, and the third vehicle occupant for approximately an hour and

half – beginning with the initial stop to the end of the ICE phone interrogation.




                                          27
During this approximately 90-minute period, Defendant Macke’s sole focus was on

civil immigration enforcement.

         150. After Defendant Macke finished speaking with the ICE officer, he

returned from his police vehicle to tell Ms. Castro that she was still not free to

leave.

         151. He informed her that he had to conduct a vehicle inspection. He asked

to see the vehicle’s safety equipment, which was located in the truck bed, which

Ms. Castro and Mr. Amaya Castellanos showed him. The entire vehicle inspection

lasted no more than five or ten minutes.

         152. During the vehicle inspection, two ICE officers arrived on the scene.

         153. The ICE officers arrested Mr. Amaya Castellanos and his co-worker,

placing both of them in handcuffs.

         154. The ICE officers escorted Mr. Amaya Castellanos and his co-worker

to their vehicle and then left. Mr. Amaya Castellanos and his colleague were placed

in removal proceedings and confined in ICE custody at the York County Prison.

Mr. Amaya Castellanos was released on a bond set by an immigration judge.

         155. In the meantime, more than two hours after the initial stop, Defendant

Macke handed Ms. Castro several citations related to operation of a commercial

vehicle, all unrelated to the reasons Macke initially gave for the traffic stop.




                                           28
      156. Defendant Macke also told Ms. Castro, as a tow truck arrived on the

scene, that he was having her truck and trailer towed away.

      157. Without the trailer, the truck was not a “commercial vehicle,” which

meant there was no legal or other constraint on Ms. Castro operating it. But

Defendant Macke directed the tow truck to take away both the truck and trailer,

leaving Ms. Castro without transportation.

      158. As a result of the unlawful conduct described in the foregoing

paragraphs, Ms. Castro and Mr. Amaya Castellanos suffered substantial damages

including emotional trauma and distress and loss of enjoyment of life, some or all

of which may be permanent. Ms. Castro also suffered financial loss as a result of

Defendant Macke’s unlawful conduct.

   4. Plaintiffs Roberto Castaneda Morales and Bernabe Lopez Castro v.
      Defendants Chad Ronk and Joseph Manning

      159. Plaintiff Roberto Castaneda Morales is a Latino man who at all times

relevant hereto resided in Upper Sandusky, Ohio.

      160. Plaintiff Bernabe Lopez Castro is a Latino man who at all times

relevant hereto resided in Upper Sandusky, Ohio.

      161. Defendant Chad Ronk was, at all times relevant hereto, employed by

PSP as a Commercial Vehicle Officer.

      162. Defendant Joseph Manning was, at all times relevant hereto,

employed by PSP as a state trooper.

                                        29
      163. On the afternoon of August 28, 2018, Mr. Castaneda Morales and Mr.

Lopez Castro, who live in Ohio, finished the first day of a weeklong job at a

poultry transport company in Pennsylvania.

      164. A co-worker was driving them and ten other workers in a large van

back to their local housing. Mr. Castaneda Morales was in the front passenger seat.

Mr. Lopez Castro was in the back of the van with his co-workers.

      165. As they approached a stop sign on Route 114 near Mechanicsburg,

Defendant Ronk crossed the road on foot and waved at the van to pull over, which

the driver did.

      166. Defendant Ronk’s traffic stop had no lawful basis, but was instead

based on information obtained during a previous stop of the company’s work van

days earlier and based on the perceived race, color, ethnicity, or national origin of

the van’s Latino occupants.

      167. Defendant Ronk approached the driver’s side door and asked the

driver for his license, registration, and insurance, which he promptly provided. He

also asked the driver several questions about safety equipment, including about a

fire extinguisher and lights.

      168. The driver, who understands and speaks little English, could not

understand Defendant Ronk’s questions about safety equipment. Defendant Ronk




                                          30
stated that if the driver could not understand him, Ronk would have to call a tow

truck.

         169. Mr. Castaneda Morales, who is proficient in English and fluent in

Spanish, offered to interpret. He explained Defendant Ronk’s questions to the

driver and interpreted the driver’s responses for Ronk.

         170. After asking several questions, Defendant Ronk returned to his police

vehicle across the street.

         171. Several minutes later, Defendant Ronk returned to the van and

resumed asking the driver additional safety and equipment related questions.

         172. Approximately 20 to 30 minutes after Defendant Ronk initiated the

stop, Defendant Manning arrived on the scene.

         173. Defendant Manning walked up to the passenger side of the van and

without asking permission, giving a warning, or offering an explanation, opened

the passenger side rear door. He asked the passengers, “are you illegals or legals?”

He also demanded that all of the passengers provide identification.

         174. At this point in the stop, Defendants Ronk and Manning did not know

the identity of the van’s passengers and had not yet contacted ICE. As such,

Defendants were detaining Mr. Castaneda Morales and Mr. Lopez Castro on their

own initiative solely based on their Latino appearance and suspicion that the men

might be subject to removal.


                                          31
      175. Defendants’ Manning and Ronk’s actions were impermissibly based

on the van occupants’ perceived race, color, ethnicity, or national origin.

      176. Doubts about Mr. Castaneda Morales’ and Mr. Lopez Castro’s lawful

presence in the United States provided no legal basis for Defendants Manning and

Ronk to extend the traffic stop and engage in unilateral civil immigration

enforcement.

      177. Without answering Defendant Manning’s question about their

immigration status, Mr. Castaneda Morales and Mr. Lopez Castro provided their

respective identification. After Defendant Manning finished collecting

identification from those who had it, he returned to his police vehicle.

      178. A few minutes after Defendant Manning returned to his police

vehicle, Defendant Ronk concluded his questioning of the driver and returned to

his police vehicle. At this point there was no lawful basis to extend the traffic stop

and continue to detain the van’s occupants.

      179. Believing, based on Ronk’s and Manning’s actions, that they were not

free to leave, Mr. Castaneda Morales, Mr. Lopez Castro, and their co-workers

remained in the van for more than an hour.

      180. When Defendants Ronk and Manning contacted ICE, an ICE officer

told them they would respond to the scene to “determine alienage.” This means




                                          32
that, when called, ICE did not communicate to Defendants Ronk and Manning that

there was probable cause that anyone was subject to removal.

      181. Despite the lack of probable cause, Defendants Ronk and Manning

continued to detain Mr. Castaneda Morales and Mr. Lopez Castro.

      182. Over an hour after the initial stop, three ICE officers arrived. One of

the ICE officers instructed the workers to exit the van when they heard their name.

Each worker who exited the van was quickly handcuffed.

      183. When an ICE officer handcuffed Mr. Lopez Castro, it became

apparent that the ICE officer was unsure of Mr. Lopez Castro’s immigration status

because he repeatedly pressed him to say whether he was legal or illegal. The ICE

officer said he “only needs to know whether he crossed illegally.”

      184. When an ICE officer interrogated Mr. Castaneda Morales, he refused

to respond to questions about his immigration status and asked to have his attorney

present for further questioning. The ICE officer handcuffed Mr. Castaneda

Morales.

      185. The ICE officers took everyone but the driver into custody.

      186. After ICE left, Defendant Ronk gave the driver a citation for

“unlawful activities” and permitted him to leave. A Magisterial District Judge later

dismissed the citation.




                                         33
      187. Mr. Castaneda Morales and Mr. Lopez Castro were detained and then

released on bonds set by an immigration judge.

      188. As a result of the unlawful conduct described in the foregoing

paragraphs, Mr. Castaneda Morales and Mr. Lopez Castro suffered substantial

damages including emotional trauma and distress, loss of enjoyment of life, and

financial damages, some or all of which may be permanent.

   5. Plaintiff Faustino Martinez Lobato v. Defendants Clay Forcey and
      Christopher Pasquale

      189. Plaintiff Faustino Martinez Lobato is a Latino man who at all times

relevant hereto resided in Gardners, Pennsylvania, which is located in Adams

County.

      190. Defendant Clay Forcey was, at all times relevant hereto, employed by

PSP as a state trooper.

      191. Defendant Christopher Pasquale was, at all times relevant hereto,

employed by PSP as a state trooper.

      192. Early on the morning of October 10, 2018, Mr. Martinez Lobato was

driving his minivan east on Route 234 in Adams County. His niece sat next to him

in the front passenger seat.

      193. As Mr. Martinez Lobato made a left hand turn into a Rutter’s gas

station, a speeding vehicle struck the passenger side of Mr. Martinez Lobato’s

minivan.

                                        34
      194. The collision badly damaged the minivan, but Mr. Martinez Lobato

managed to maneuver it off Route 234 and into the gas station parking lot. The

driver of the other vehicle also pulled into the gas station parking lot.

      195. Mr. Martinez Lobato and the driver briefly spoke. A language barrier

made communication difficult, but Mr. Martinez Lobato understood that the driver

had called the police for help.

      196. Realizing he needed language assistance, Mr. Martinez Lobato called

his bilingual friends, who agreed to come to the accident scene.

      197. Approximately fifteen minutes later, an ambulance arrived. An

Emergency Medical Technician (EMT) began examining the driver of the other

vehicle.

      198. About fifteen minutes after the ambulance arrived, Defendants Forcey

and Pasquale arrived.

      199. They walked over to Mr. Martinez Lobato and asked for his license.

Although Mr. Martinez Lobato has limited proficiency in English, he understood

they wanted identification.

      200. Mr. Martinez Lobato walked back to his minivan with Defendants

Forcey and Pasquale and gave them his passport, along with his vehicle

registration and car insurance.




                                          35
        201. Defendants Forcey and Pasquale did not question Mr. Martinez

Lobato about the car accident.

        202. Instead, they left him and walked over to talk to the driver of the other

vehicle, while the EMT waved Mr. Martinez Lobato and his niece over to the

ambulance.

        203. Mr. Martinez Lobato’s friends arrived while the EMT was taking his

blood pressure.

        204. Mr. Martinez Lobato explained to his friends in Spanish that he

wanted to leave, so they asked the EMTs whether he could leave. The EMT said

that Mr. Martinez Lobato and his niece were not free to leave until the troopers

said they were “good to go.”

        205. After the EMT finished her examination, Mr. Martinez Lobato waited

with his friends by his side. While they were waiting, he described what happened,

including how the vehicle that had struck him had just exited from the Route 15 off

ramp and was traveling very fast.

        206. About 10 minutes after the EMT finished examining Mr. Martinez

Lobato, the EMT told him that he and his niece could leave.

        207. As Mr. Martinez Lobato and his niece prepared to leave with their

friends, Defendants Pasquale and Forcey stepped in front of them, blocking their

exit.


                                          36
      208. Defendant Forcey asked, “how did these people get here?” and then

asked Mr. Martinez Lobato’s friends if they drove there.

      209. Defendant Forcey told Mr. Martinez Lobato’s friends that while they

could leave, Mr. Martinez Lobato could not leave pending an immigration

investigation. Defendant Forcey said, “immigration wanted to talk to him.”

      210. Defendants Forcey and Pasquale arrested Mr. Martinez Lobato

without the requisite probable cause. The immigration checks run by ICE at

Defendant Forcey’s request had “yielded negative results,” which meant that there

was no probable cause to believe Mr. Martinez Lobato was subject to removal.

The only information Defendants Forcey and Pasquale – and ICE – had at the time

was Mr. Martinez Lobato’s passport, which does not, by itself, establish

removability.

      211. Despite not having probable cause to justify Mr. Martinez Lobato’s

arrest, Defendant Forcey nonetheless handcuffed him and transported him to the

PSP Gettysburg barracks. Defendant Forcey refused to allow Mr. Martinez

Lobato’s bilingual friend to accompany him.

      212. Mr. Martinez Lobato remained handcuffed at the police barracks until

an ICE officer arrived, which was approximately an hour later.




                                        37
      213. The ICE officer processed Mr. Martinez Lobato and brought him to

York County Prison, where he was placed into removal proceedings. Mr. Martinez

Lobato was released on a bond set by an immigration judge.

      214. As a result of the unlawful conduct described in the foregoing

paragraphs, Mr. Martinez Lobato suffered substantial damages including emotional

trauma and distress, loss of enjoyment of life, and financial damages, some or all

of which may be permanent.

    d.   PSP Supervisors Knew About the Increased Civil Immigration
Enforcement and Discriminatory Activities of Troopers and Failed to Remedy
                         the Unlawful Conduct

      215. PSP supervisory officials—including Commissioner Robert

Evanchick, Acting Deputy Commissioner of Operations James Degnan, and

Director of Basic Training Linette Quinn—have known since early 2017 that PSP

troopers, including Defendant Macke, were engaged in a pattern and practice of

stops and/or detentions of Latino individuals on the basis of their perceived race,

color, ethnicity, or national origin for the purpose of unlawfully enforcing federal

civil immigration law.

      216. These PSP supervisors were appropriate persons to remedy the

discriminatory conduct.

      217. PSP supervisors knew of the increased civil immigration enforcement

activity by some of their troopers since early 2017, yet were deliberately


                                         38
indifferent to the pattern and practice of illegal conduct by failing to take

reasonable and necessary measures to curtail the problem.

      218. On February 25, 2019, Commissioner Evanchick testified before a

Pennsylvania House Appropriations Committee budget hearing that, “[a]bout a

year and a half, two years ago, it was brought to our attention that we did have

some people who were stopping individuals that were kind of creating an issue for

us.” The context in which he made the comment makes plain that Commissioner

Evanchick was speaking about civil immigration enforcement.

      219. On March 20, 2019, before a Pennsylvania House Judiciary

Committee Hearing, Acting Deputy Commissioner of Operations James Degnan

acknowledged the correlation between increased federal immigration enforcement

activity and increased PSP immigration activity when he testified that, “I think the

landscape on immigration has changed sir, on a federal level and it has driven,

again, most of the states to have to take a look at how they address it.”

      220. In June 2017, several community and immigrant rights group

members met with Quinn. At the time, Quinn was one of the top command staff for

Troop H, the regional designation for PSP troopers working in five counties,

including the Carlisle barracks, where Defendants Macke, Ronk, and Manning

worked. The community members complained to Quinn that troopers were

engaging in discriminatory stops and/or detentions of Latino community members


                                          39
based upon perceived race, color, ethnicity, or national origin for the purpose of

unilateral civil immigration enforcement. They provided Quinn with specific

examples of the immigration enforcement activity, including bringing a victim to

share his story.

       221. Quinn acknowledged the complained-about practices, but instead of

acknowledging them as unlawful, attempted to justify the practices. She told the

community members that it was a long-standing PSP practice across Pennsylvania

to detain people who a PSP trooper suspects of violating federal civil immigration

law.

       222. Further, in an April 2018 ProPublica article, PSP spokesperson Ryan

Tarkowski acknowledged the existence of these practices.

       223. PSP has a duty to train troopers about the legal scope of their powers

to stop, detain, and arrest civilians. Under both Title VI and the U.S. Constitution,

that duty includes training PSP troopers to abide by federal-law limits on their

authority, including limits on civil immigration law enforcement.

       224. PSP also has a duty not to be deliberately indifferent to illegal

discrimination when troopers are impermissibly using race, color, ethnicity, or

national origin as a basis to stop and/or detain an individual.

       225. Since September 2009, PSP has had a policy against bias-based

profiling (“anti-bias policy”), which it defines as disparate treatment of any person


                                          40
on the basis of their racial or ethnic status rather than on the basis of reasonable

suspicion.

      226. PSP did not, however, require troopers to record or report the

suspected race or ethnicity of the people they pulled over or detained, effectively

preventing any meaningful enforcement of the agency’s anti-bias policy.

      227. Consistent with their failure to properly implement PSP’s anti-bias

policy and ensure compliance with federal law and the U.S. Constitution, PSP

leadership allowed troopers to continue to profile individuals for the illegal

purpose of civil immigration enforcement.

      228. PSP did not have a policy regulating troopers’ immigration-law-

enforcement activities during the time of any of the incidents referenced in this

complaint.

      229. Indeed, PSP did not adopt a policy on immigration stops until late

January 2019, nearly two years after PSP officials knew of the increased and

unlawful immigration enforcement by their troopers.

      230. Moreover, at no time during the course of the incidents described in

this complaint did PSP require troopers to record or in any way memorialize their

immigration-enforcement activities, including contacts with and requests for

assistance to ICE.




                                          41
      231. Nor did PSP provide its troopers with any training or written guidance

on the limits of their authority to enforce federal civil immigration laws at the time

of the incidents at issue in this lawsuit.

      232. Upon information and belief, PSP leadership also failed to take

meaningful disciplinary action against troopers who repeatedly engaged in

discriminatory stops and civil immigration enforcement activities. For instance,

upon information and belief, Defendant Macke was not disciplined for his repeated

misconduct.

      233.    In short, PSP officials were deliberately indifferent to the pattern and

practice of profiling and illegally prolonged detention for the purpose of unlawful

civil immigration enforcement.

                           V.     CLAIMS FOR RELIEF

                                COUNT I
             TITLE VI – RACE, COLOR, AND NATIONAL ORIGIN
                           DISCRIMINATION
           All Plaintiffs v. Defendant Commonwealth of Pennsylvania

      234. Paragraphs 1 through 234 are incorporated by reference as if pled

herein.

      235. The Commonwealth of Pennsylvania and its agency, the PSP, are

public entities that receive federal financial assistance.

      236. Troopers Macke, Doe, Forcey, Manning, Ronk, Pasquale, and Patrone

were acting on behalf of PSP, an agency of the Commonwealth, when they
                                             42
discriminated against the Plaintiffs by detaining them based on their perceived

race, color, ethnicity, or national origin.

      237. The Commonwealth acted with deliberate indifference to the risk and

knowledge that PSP troopers were discriminating on the basis of perceived race,

color, ethnicity, or national origin.

      238. Because supervisory officials, including Acting Commissioner

Evanchick, Acting Deputy Commissioner Degnan, and Director of Basic Training

Quinn were the appropriate persons to address or remedy the above-named

troopers’ discriminatory conduct, the Commonwealth of Pennsylvania is liable to

the Plaintiffs for damages under Title VI of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000d.

                        COUNT II
   VIOLATION OF FOURTH AND FOURTEENTH AMENDMENTS –
UNREASONABLE SEIZURE (UNILATERAL CIVIL IMMIGRATION LAW
                     ENFORCEMENT)
 Plaintiffs Marquez, Cambar Matute, and Lovos Marquez v. Defendant Luke
                                Macke;
  Plaintiffs Gonzalez Olvera and Garcia v. Defendants Patrone and Doe; and
   Plaintiffs Castaneda Morales and Lopez Castro v. Defendants Ronk and
                                 Manning

      239. Paragraphs 1 through 238 are incorporated by reference as if pled

herein.

      240. Defendants Macke, Patrone, Doe, Ronk and Manning detained the

Plaintiffs Cambar Matute, Lovos Marquez, Gonzalez Olvera, Garcia, Castaneda
                                              43
Morales, and Lopez Castro without any lawful justification and solely on the basis

of their belief that they were unlawfully present in the United States.

     241. Defendants Macke, Patrone, Doe, Ronk and Manning did not have

authority to detain the above-named Plaintiffs based on suspected removability

without any request or direction from the federal government. By prolonging the

detention of the above-named Plaintiffs based on a unilateral determination of

suspected civil immigration violation, Defendants Macke, Patrone, Doe, Ronk and

Manning violated the above-named Plaintiffs’ Fourth Amendment rights, as

applied to the states by the Fourteenth Amendment, to be free from unreasonable

seizures.

     242. It was clearly established at the time of the above-named Plaintiffs’

seizures that it was unlawful for Defendants to unilaterally seize individuals for

civil immigration violations.

     243. The above-named Plaintiffs suffered loss of their fundamental rights

and liberty as a result of the Defendants’ actions.

     244. As such, Defendants Macke, Patrone, Doe, Ronk, and Manning, are

liable to the above-named Plaintiffs for damages under 42 U.S.C. § 1983.

     245. The above-named Plaintiffs are entitled to punitive damages, as the

actions of Defendants Macke, Patrone, Doe, Ronk, and Manning were motivated




                                         44
by evil motive or intent and/or involved reckless or callous indifference to the

Plaintiffs’ rights.

                        COUNT III
    VIOLATION OF FOURTH AND FOURTEENTH AMENDMENTS –
     UNREASONABLE SEIZURE (WITHOUT PROBABLE CAUSE)

    Plaintiffs Marquez, Cambar Matute, Lovos Marquez, Castro, Amaya
                   Castellanos v. Defendant Luke Macke
    Plaintiffs Gonzalez Olvera and Garcia v. Defendants Patrone and Doe
   Plaintiffs Castaneda Morales and Lopez Castro v. Defendants Ronk and
                                 Manning
          Plaintiff Martinez Lobato v. Defendants Forcey and Pasquale

      246. Paragraphs 1 through 245 are incorporated by reference as if pled

herein.

      247. By prolonging the Plaintiffs’ detention based on a request from ICE

without probable cause, Defendants violated the Plaintiffs’ Fourth Amendment

right to be free from unreasonable seizures.

      248. These unconstitutional stops and arrests violated clearly-established

law. Plaintiffs suffered loss of fundamental rights and their liberty as a result of

the actions by Defendants.

      249. Plaintiffs are entitled to punitive damages, as the actions of the

Defendants were motivated by evil motive or intent and/or involved reckless or

callous indifference to Plaintiffs’ rights.




                                              45
                        COUNT IV
     UNLAWFUL DISCRIMINATION – FOURTEENTH AMENDMENT

     Plaintiffs Marquez, Cambar Matute, Lovos Marquez, Castro, Amaya
                    Castellanos v. Defendant Luke Macke
    Plaintiffs Gonzalez Olvera and Garcia v. Defendants Patrone and Doe
   Plaintiffs Castaneda Morales and Lopez Castro v. Defendants Ronk and
                                 Manning
          Plaintiff Martinez Lobato v. Defendants Forcey and Pasquale

      250. Paragraphs 1 through 249 are incorporated by reference as if pled

herein.

      251. The Equal Protection Clause of the Fourteenth Amendment to the

United States Constitution guarantees all persons equal protection of the law.

      252. As Latinos, Plaintiffs Marquez, Cambar Matute, Lovos Marquez,

Castro, Amaya Castellanos, Gonzalez Olvera, Garcia, Castaneda Morales, Lopez

Castro, and Martinez Lobato are members of a protected class.

      253. Defendants Macke, Patrone, Doe, Ronk, Manning, Forcey and

Pasquale, acting under color of law and in the performance of their official duties,

engaged in profiling of and discrimination against the above-named Plaintiffs

based on their perceived race, color, ethnicity, or national origin.

      254. By stopping and detaining the above-named Plaintiffs based on their

perceived race, color, ethnicity, or national origin, Defendants Macke, Patrone,

Doe, Ronk, Manning, Forcey and Pasquale intentionally and unlawfully



                                          46
discriminated against the Plaintiffs on account of their perceived race, color,

ethnicity, or national origin.

      255. Defendants Macke, Patrone, Doe, Ronk, Manning, Forcey and

Pasquale violated Plaintiffs’ clearly established right to equal protection.

      256. As a result of the Defendants’ actions, Plaintiffs suffered loss of their

fundamental rights and liberty.

      257. As such, Defendants Macke, Patrone, Doe, Ronk, Manning, Forcey

and Pasquale are liable to the Plaintiffs for damages under 42 U.S.C. § 1983.

      258. Because the Defendants’ actions were motivated by evil motive or

intent and/or involved reckless or callous indifference to the Plaintiffs’ rights,

Plaintiffs are also entitled to punitive damages.

                                 REQUESTED RELIEF

      WHEREFORE, Plaintiffs Maria Marquez, Eduin Arturo Cambar Matute,

Milton Francisco Lovos Marquez, Andres Gonzalez Olvera, Jorge Alberto Garcia,

Rebecca Castro, Carlos Amaya Castellanos, Roberto Castaneda Morales, Bernabe

Lopez Castro, and Faustino Martinez Lobato respectfully request:

             A.     Actual and compensatory damages sufficient to make them

                    whole;




                                          47
           B.    Punitive damages against Defendants Doe, Forcey, Macke,

                 Manning, Pasquale, Patrone, and Ronk to punish them and

                 deter further wrongdoing;

           C.    Reasonable attorneys’ fees and costs pursuant to 42 U.S.C. §

                 1988 and any other applicable law; and

           D.    Such other and further relief as may appear just and

                 appropriate.


/s/ Kathryn E. Deal                        /s/ Witold J. Walczak
Kathryn E. Deal*                           Witold J. Walczak
  PA ID. No. 93891                           PA ID. No. 62976
Mira Baylson*                              Vanessa L. Stine
  PA ID. No. 209559                          PA ID. No. 319569
Ellen L. Pierce*                           AMERICAN CIVIL LIBERTIES
  PA ID. No. 318579                          UNION OF PENNSYLVANIA
Jonathan Aronchick*                        P.O. Box 60173
  PA. ID. No. 321244                       Philadelphia, PA 19102
AKIN GUMP STRAUSS HAUER &                  (215) 592-1513
   FELD LLP                                vwalczak@aclupa.org
Two Commerce Square                        vstine@aclupa.org
2001 Market Street, Suite 4100
Philadelphia, PA 19103                     /s/ Jonathan H. Feinberg
Telephone: 215.965.1200                    Jonathan H. Feinberg
kdeal@akingump.com                           PA ID. No. 88227
mbaylson@akingump.com                      KAIRYS, RUDOVSKY, MESSING,
epierce@akingump.com                          FEINBERG & LIN LLP
jaronchick@akingump.com                    The Cast Iron Building
                                           718 Arch Street, Suite 501 South
                                           Philadelphia, PA 19106
                                           215-925-4400
                                           jfeinberg@krlawphila.com



                                      48
/s/ Seth F. Kreimer
Seth F. Kreimer
  PA. ID. No. 26102
3501 Sansom Street
Philadelphia, PA 19104
(215) 898-7447
skreimer@law.upenn.edu

*Admitted Pro Hac Vice




                         49
